Name: Council Decision of 8 July 2014 appointing members and alternate members of the Governing Board of the European Foundation for the Improvement of Living and Working Conditions for Hungary
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2014-07-16

 16.7.2014 EN Official Journal of the European Union L 209/54 COUNCIL DECISION of 8 July 2014 appointing members and alternate members of the Governing Board of the European Foundation for the Improvement of Living and Working Conditions for Hungary (2014/462/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 1365/75 of 26 May 1975 on the creation of a European Foundation for the Improvement of Living and Working Conditions (1), and in particular Article 6 thereof, Having regard to the lists of candidates submitted to the Council by the Governments of the Member States and of the employers' and employees' organisations, Whereas: (1) In its Decisions of 2 December 2013 (2), the Council appointed the members and alternate members of the Governing Board of the European Foundation for the Improvement of Living and Working Conditions for the period from 1 December 2013 to 30 November 2016, with the exception of certain members. (2) The Government of Hungary has submitted nominations of candidates for two posts to be filled, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed as member and alternate member of the Governing Board of the European Foundation for the Improvement of Living and Working Conditions for the period ending on 30 November 2016: I. GOVERNMENT REPRESENTATIVES Country Member Alternate Hungary Ms Katalin KISSNÃ  BENCZE Ms Mariann GÃ HER Article 2 The Council will appoint the members and alternate members not yet nominated at a later date. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 8 July 2014. For the Council The President P. C. PADOAN (1) OJ L 139, 30.5.1975, p. 1. (2) OJ C 358, 7.12.2013, p. 5.